Citation Nr: 1641496	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  09-28 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for depression.

2. Entitlement to non-service connected pension for depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned in a May 2013 hearing.  A hearing transcript was associated with the claims file and reviewed.  The Board previously considered this case and remanded in September 2013 and August 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Clear and unmistakable evidence shows both that the Veteran had depression prior to service and his depression did not permanently worsen due to service.

2. The Veteran served less than 90 days during the Vietnam Era and does not have a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for an award of service connection for depression have not been met.  38 U.S.C.A. §§ 1131, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2. The criteria for an award of non-service-connected pension have not been met.  38 U.S.C.A. §§ 101(2), 1521, 5107(a) (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In November 2008, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered, including those from the Social Security Administration (SSA).  VA provided examinations and opinions on the Veteran's depression claim in April 2010, April 2014, and October 2015.  Any inadequacies or confusion with the April 2014 opinion were clarified and corrected in the October 2015 opinion, which considered all evidence and provided detailed rationale for conclusions.  

Following the remand directives, the AOJ obtained the October 2015 examination and opinion.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

The Veteran asserts that he has depression from his time in service.  

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

A veteran will be considered to have been in sound condition when accepted for service except as to disorders noted at entrance.  38 C.F.R. § 3.304(b).  VA may rebut this presumption of soundness if there is clear and unmistakable evidence that the disease or injury at issue existed prior to service and was not aggravated by service.  Id.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however, he is not competent to determine the cause of a mental health disability or its clinical onset as this requires specialized medical training and testing to understand the complexities of psychiatric medicine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

Based on the evidence, the Board finds that the criteria for service connection for depression, or any other psychiatric disorder, have not been met.  See 38 C.F.R. § 3.303.

First, the evidence shows that the Veteran has a mental health disorder.  Treating providers and the VA examiners diagnosed the Veteran with depressive disorder and polysubstance dependence.  

Next, the evidence shows that the Veteran experienced problems in service but had depression prior to service.  The Veteran's service personnel records show that he was discharged by reason of unsuitability, specifically inaptitude for service.  The reviewing officers noted that he requested to get out, displayed no motivation, and behaved immaturely.  These records also note that his young wife was threatening to annul the marriage if he did not leave the military.  In statements to treating providers, the Veteran reported that he was first diagnosed with depression in service.  However, service treatment records do not show any diagnosis, complaint of, or treatment for depression.  He appeared before the Recruit Evaluation Board; he was not given a medical discharge.  See Personnel record, July 1973.  A July 1973 separation evaluation noted no defects.  

The Veteran's May 1973 entrance examination does not show any mental health diagnosis or problems.  Therefore, he is presumed to have had sound mental health at entrance to service.  See 38 C.F.R. § 3.304.  In this case, the presumption of soundness is rebutted with clear and unmistakable evidence that the Veteran had depression prior to service that was clearly and unmistakably not aggravated by service.  The October 2015 examiner concluded that there is clear and unmistakable evidence that the Veteran had a psychiatric disability prior to entering service.  The examiner explained that the Veteran had a lifelong condition that developed before adulthood (enlistment) and caused severe problems throughout his life.  The April 2010 opinion was incomplete and less probative, but the examiner found the evidence suggested depression emerged prior to the military during the Veteran's chaotic upbringing.  Treatment records from May 2000, June 2007, and October 2008 note problems with depression since childhood.  Multiple records note a history of being physically abused in childhood.  These records support the 2015 examiner's findings that depression preexisted service.

Other treatment records show the Veteran reported being diagnosed with depression in 1973, being discharged for depression, and having depression since.  See December 1999, June 2000, September 2008 records.  As discussed above, service treatment records do not show diagnosis of depression and the Veteran was not given a medical discharge.  Therefore, the Veteran's reports in this regard are less probative because they are not consistent with the other evidence of record.  

The October 2015 examiner did determine that depression caused the Veteran's behavior and failure to satisfy his duties.  Nevertheless, the examiner found that the Veteran's service was brief, his mental conditions were present before enlistment, and his depression and anxiety were not worsened beyond the natural progression by service.  The examiner explained that there was no identifiable stressor or traumatic event that occurred during his brief service.  The April 2014 examiner's opinion is unclear; she found that it is as likely as not that the Veteran's mental health issues were exacerbated while in service but it is questionable whether there was any significant and lasting impact from service.  The examiner also wrote that the preponderance of the evidence that the Veteran had mental problems prior to military is clear and unmistakable.  Because of the confusion with the legal standard, the April 2014 opinion is not probative.  However, the presumption of soundness is fully rebutted by the October 2015 opinion that the Veteran's preexisting depression was not aggravate, or permanently worsened, by service.  See 38 C.F.R. § 3.304.    

The Veteran has been afforded the benefit of the doubt, but there is clear and unmistakable evidence showing both that he had depression prior to service and that it was not aggravated by service.  Service connection cannot be granted if there was no disability resulting from service.  See 38 C.F.R. § 3.303.

III. Non-service connected pension

The Veteran contends that he should be eligible for pension.  

To be eligible for non-service connected pension, a veteran must have served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war with discharge or release from such service for a service-connected disability; (3) for a period of 90 consecutive days or more when such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate period of service during more than one period of war. 38 U.S.C.A. § 1521(j); see also 38 C.F.R. § 3.3. 

The term "active military, naval, or air service" includes (a) active duty; (b) any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty; and (c) any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from certain cardiovascular events.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Following a review of the record, the Board determines that the Veteran is not legally eligible for non-service connected pension.  See 38 U.S.C.A. § 1521(j).

The Veteran is not eligible for pension because he served less than 90 days and his discharge was not the result of a service-connected disability.  According to the Veteran's DD Form 214, he served from June 8, 1973 to July 27, 1973.  His service was during the Vietnam War Era, but he had only 50 days of service, not the 90 days required for pension.  See 38 U.S.C.A § 1521(j).  The Veteran does not contend that he had more service but instead asserts that he was discharged due to his mental health problems.  

The Veteran's service treatment records do not show any diagnosis or evaluation for mental health disability.  His service personnel records show that he was discharged as unsuitable for service.  The reviewing officers wrote that he desired to get out of the Coast Guard because of family problems and trouble adapting to military life and he exhibited low motivation and immaturity.  See Personnel records.  The October 2015 examiner, however, found that depression caused the Veteran to fail to satisfy his duties and be discharged.  

Regardless of whether depression was the cause of discharge, the Veteran is not service-connected for depression.  Pension is only available to a veteran with wartime service less than 90 days if discharged for a service-connected disability.  See 38 U.S.C.A § 1521(j).  The Veteran has no service-connected disability.  The Board cannot grant pension as a matter of law, because the Veteran did not have 90 days of wartime service or wartime service with discharge from a service-connected disability.  See 38 U.S.C.A § 1521(j). 


ORDER

Service connection for depression is denied.

Non-service connected pension is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


